Citation Nr: 1633220	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  07-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 16, 2010, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the issue on appeal has since transferred to the RO in Albuquerque, New Mexico.

In August 2008, the Board issued a decision denying an initial rating in excess of 30 percent for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2010, the Court issued an Order vacating and remanding the Board's August 2008 decision for action in accordance for a Motion for Remand.  The Board then remanded the issue in July 2010 for action in accordance with the Motion for Remand.  Most recently, the Board remanded this issue in January 2015.

The rating decision on appeal awarded service connection for PTSD and assigned an initial 30 percent disability rating.  In November 2011, the RO issued a rating decision awarding a 70 percent rating, effective March 16, 2010.  The Veteran has expressed continued disagreement with the rating for his PTSD, and he has not been awarded the maximum benefit allowed under applicable rating criteria; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran did request a hearing before the Board in relation to the claim on appeal, but later cancelled that hearing request.

In February 2015, the Veteran filed claims related to heart disease, hypertension, erectile dysfunction, headaches, the lower back, hips, knees and sleep apnea.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.




REMAND

The most recent VA examination in this case occurred in October 2012.  Since that time, the Veteran has submitted many statements asserting his PTSD has met the requirements for a 100 percent schedular rating throughout the pendency of this appeal.  The RO deemed a new examination necessary and one was scheduled at the Albuquerque VA Medical Center (VAMC), but reportedly cancelled by the RO in June 2015, reportedly because incorrect location was requested.   The examination was cancelled by an administrative officer at the Albuquerque VAMC.  Another examination was scheduled at the El Paso VAMC for a date in August 2015.  Prior to this date, the Veteran had submitted several statements requesting his examination take place at the Albuquerque VAMC rather than El Paso.  The October 2012 VA examination took place at this facility.  The Veteran's current address is in Albuquerque.

The record reflects, however, that the Albuquerque VAMC refused to schedule the Veteran's updated PTSD examination and the RO then scheduled it in the very facility the Veteran requested to avoid.  The Veteran went to the facility on the day of the examination and cancelled, after which the RO deemed it a failure to appear.  The Board finds the Veteran's request to be seen at the Albuquerque VAMC completely within reason, especially considering the jurisdiction of this claim with the Albuquerque RO.  Thus, this matter must be remanded in order to afford the Veteran his updated PTSD examination at the Albuquerque VAMC.

On remand, development to obtain any ongoing, pertinent VA records should be completed.  The most recent records before the Board are dated in July 2015 from the El Paso, VA Outpatient Clinic (OPC).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related to treatment of the Veteran's PTSD from July 2015 to the present, from the El Paso OPC, Albuquerque VAMC and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  This examination should take place at the Albuquerque VAMC, or other mutually agreeable location.  All pertinent evidence should be reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The reasons for all opinions expressed must also be provided. 

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




